■ The opinion of the court was delivered by
Swayze, J.
The plaintiff was injured May 9th, 1913. His petition was presented to the judge of the Common Pleas on May 8th, 1914, and the judge ordered it filed with the clerk of the court. It was not actually filed until May 13th. The *367statute (Pamph. L. 1913, pp. 302, 314) bars the plaintiff’s claim “unless within one year after the accident one of the parties shall .have filed a petition for adjudication of compensation.” It is now urged by the plaintiff that the presentation to the judge Aras equiwdent to filing. It is enough to say that the judge and the attorney for the plaintiff did not so treat it. The judge made an order that it he filed Avitli the clerk of the court, and the attorney complied with the order five days later. The plaintiff’s right to compensation is therefore barred by express statutory enactment. The judgment .for the plaintiff must bo set aside, Avith costs.